DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The continuation data should be listed on page 1 of the specification under the heading CROSS-REFERENCE TO RELATED APPLICATIONS.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the filling material comprises or consists of in line 2.  Claim 4 recites the apical stop comprises or consists of in lines 2-3.  The transitional term “comprising”, which is syn-onymous with “including,” “containing,” or “charac-terized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., >Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) [see MPEP 2111.03].  The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“consisting of” defined as “closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith.”) [see MPEP 2111.03].  It is unclear if the filling material is open-ended or closed to the inclusion of other materials, therefore claim 2 is indefinite.  For the purpose of examination, the filling material will be interpreted as using the transitional term comprises.  It is unclear if the apical stop is open-ended or closed to the inclusion of other materials, therefore claim 4 is indefinite.  For the purpose of examination, the apical stop will be interpreted as using the transitional term comprises.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation composite, and the claim also recites dual-curing composite which is the narrower statement of the range/limitation.  In the present instance, claim 4 recites the broad recitation physiological material, and the claim also recites bioresorbable material which is the narrower statement of the range/limitation.  In the present instance, claim 5 recites the broad recitation alkyl, and the claim also recites alkyl chain length in the range of C2 to C8 which is the narrower statement of the range/limitation.  In the present instance, claim 6 recites the broad recitation bone adhesive, and the claim also recites cyanoacrylates which is the narrower statement of the range/limitation.  In the present instance, claim 20 recites the broad recitation spatially separated, and the claim also recites individually separated which is the narrower statement of the range/limitation.  In the present instance, claim 20 recites the broad recitation enclosed, and the claim also recites with contact to which is the narrower statement of the range/limitation.  In the present instance, claim 20 recites the broad recitation enclosed, and the claim also recites is sealed hermetically and in a sterile manner which is the narrower statement of the range/limitation The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 16-18, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sicurelli, Jr. et al. (US 2003/0148247).
Regarding claims 1-6, and 16-18:  Sicurelli, Jr. et al. (US ‘247) discloses dental post and core systems for endodontically treated teeth [abstract; 0001, 0092, 0180; Figs. 1, 25, 31], wherein the post is made of coated flexible glass fibers cast in a resin [0102-0103, 0108, 0110, 0116] and a sealing material made of a resin cement is removably attached to the apical end of the post [0121-0122, 0128].  Sicurelli, Jr. et al. (US ‘247) discloses a stop tip configured as the bottom end of the post [0252, 0263; Figs. 25, 31].   Sicurelli, Jr. et al. (US ‘247) discloses the tapered end of the post is made of a pre-preg material [0124] containing a cyanoacrylate [0261].    
Regarding claim 20:  Sicurelli, Jr. et al. (US ‘247) discloses the post is provided in individually vacuum sealed packages [0262; Fig. 30].
Regarding claim 22:  Sicurelli, Jr. et al. (US ‘247) discloses the post and core system can be safely and quickly installed by a dentist in a single visit [0082, 0124-0125].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 15, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sicurelli, Jr. et al. (US 2003/0148247) as applied to claims 1 and 16 above, respectively.
Regarding claims 7, 15 and 21:  Sicurelli, Jr. et al. (US ‘247) discloses the basic claimed composition [as set forth above with respect to claims 1 and 16]; wherein Sicurelli, Jr. et al. (US ‘247) discloses a stop tip [0252, 0263; Figs. 25, 31].
Sicurelli, Jr. et al. (US ‘247) does not specifically disclose the stop having a length of not more than 1/10 the length of the post [instant claim 7]; the stop having a length of not more than 1/20 the length of the post [instant claim 15]; the stop having a length of not more than 1/10 the length of the post [instant claim 21].
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Regarding claim 23:  Sicurelli, Jr. et al. (US ‘247) discloses the post and core system can be safely and quickly installed by a dentist in a single visit [0082, 0124-0125].

Claim(s) 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sicurelli, Jr. et al. (US 2003/0148247) as applied to claims 16 and 1 above, respectively, and further in view of Jia (US 2005/0066854).
Regarding claim 19:  Sicurelli, Jr. et al. (US ‘247) discloses the basic claimed composition [as set forth above with respect to claim 16].
Sicurelli, Jr. et al. (US ‘247) does not disclose a primer.  However, Jia (US ‘854) discloses root canal filling compositions [abstract], wherein a self-etch bonding agent is used to condition/etch the dentin surface [0034-0035].  Sicurelli, Jr. et al. (US ‘247) and Jia (US ‘854) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of root canal filling compositions.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined a self-etch bonding agent, as taught by Jia (US ‘854) in the invention of Sicurelli, Jr. et al. (US ‘247), and would have been motivated to do so since Jia (US ‘854) suggests a self-etch bonding agent is used to condition/etch the dentin surface during a restoration of a root canal [0034-0035].  
Regarding claim 24:  Sicurelli, Jr. et al. (US ‘247) discloses the basic claimed composition [as set forth above with respect to claim 1]; wherein Sicurelli, Jr. et al. (US ‘247) discloses the post is inserted into the root canal [0121-0122], the post comprising a stop tip to prevent incursion of the apical end below the apex of the canal of the tooth [0071, 0252, 0263; Figs. 25, 31].  Sicurelli, Jr. et al. (US ‘247) discloses curing the filling material [0071, 0122, 0124, 0261-0262].
Sicurelli, Jr. et al. (US ‘247) does not disclose an ex-vivo procedure.  However, Jia (US ‘854) discloses root canal filling compositions [abstract], wherein extracted central incisor teeth were used for testing the root canal filling composition [Ex. 1; 0043-0044].  Sicurelli, Jr. et al. (US ‘247) and Jia (US ‘854) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of root canal filling compositions.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined performing a root canal restoration on extracted central incisor teeth, as taught by Jia (US ‘854) in the invention of Sicurelli, Jr. et al. (US ‘247), and would have been motivated to do so since Jia (US ‘854) suggests extracted central incisor teeth were used for testing the root canal filling composition [Ex. 1; 0043-0044].  

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767